Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 1 of 28 Page ID #:14




  EXHIBIT A
Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 2 of 28 Page ID #:15

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    07/19/2021
                                                                                                    CT Log Number 539928085
TO:         Dawn Spartz
            Manpower Inc.
            100 W Manpower Pl
            Milwaukee, WI 53212-4030

RE:         Process Served in California

FOR:        MANPOWER US INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  EARNELL WORTHY, etc., Pltf. vs. MANPOWER US INC., etc., et al., Dfts.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # CIVSB2110578
NATURE OF ACTION:                                 Employee Litigation - Wrongful Termination
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
DATE AND HOUR OF SERVICE:                         By Process Server on 07/19/2021 at 14:04
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/20/2021, Expected Purge Date:
                                                  07/25/2021

                                                  Image SOP

                                                  Email Notification, Roxana Cook roxana.cook@manpowergroup.com

                                                  Email Notification, Dawn Spartz dawn.spartz@manpowergroup.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  330 N BRAND BLVD
                                                  STE 700
                                                  GLENDALE, CA 91203
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / PK
        Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 3 of 28 Page ID #:16



                                                             ;EEc-2, 5, Wolters Kluwer

                         PROCESS SERVER DELIVERY DETAILS




Date:                       Mon, Jul 19, 2021

Server Name:                Bernard Richards




Entity Served               MANPOWER US INC.

Case Number                 CIV5B2118578

J urisdiction               CA




                                                         1
                Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 4 of 28 Page ID #:17
                                                                                                       COPY                                            SUM-100
                                          SUMMONS                                                                     (
                                                                                                                          FOR COURT USE ONLY
                                                                                                                       SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)                                                                        F ILED
                                                                                                              SUPERIOR COURT OF CALIFORNIA
NOTICE TO DEFENDANT:                                                                                           COUNTY OF SAN BERNARDINO
                                                                                                                SAN BERNARDINO DISTRICT
(AVISO AL DEMANDADO):

  M ANPOWER US INC., a Delaware Corporation,
                                                                                                                         JUL 07 2021
                         **Additional Parties Attached**
YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                            BY
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                 NAP-MINA.JOHNSON. DEPUTY
  E1RNELL WORTHY,an individual,
    ,

   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
       you have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   seized on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 (  )line Self-Help Center(www.courtrnfo.co.goviselfhelp), your county law library, or the courthouse neareSt you. It you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   m y be taken without further warning from the court.
        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   re erral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   th se nonprofit groups at tho California Legal Services Web site (www.lewhelpcalifornia.org), the California Courts Online Self-Help Center
 (        c-ourtinfo.ca.govisellhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  ccists on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  lAVISO!Lo han demandado. Si no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su version. Lea la informed& a
  cortinuacion.
 _ Tiene 300/AS DE CALENDARIO des,oues de que le entreguen esta citacion y papeles legates para presenter una respuesta par emit° en esta
  corte y hacer que se entregue one copia al demandante. Una carte o una Ilamada telefOnica no to protegen. Su respuesta por escrito (lone que ester
       formato legal correcto Si desea que procesen su caso en la corte. Es posible que haya un formulario que usted puede usar pare su respuesta.
  Pciede encontrar estos formularies de la carte y mas infermaci& en el Centro de Aside de las Cortes de California (www.sucorte.ca.gov). en la
 tbiblioleca de byes de su condado o en la corte que le quede mas cerca. Si no puede pager la cuota de presentacion, pida al secretario de la code
  qtier be de on formulario de exenciem de pago de cuotas. Si no presenta su respuesta a tiempo, puede pettier el caso par incumplimiento y la corte le
  podra guitar su sueldo, dinero y bienes sin mas advedencia.
     'Hay afros requisitos legates. Es recomendable quo name a un abogado inmediatamente. Si no conoce a an abogado. puede flamer a un servicio de
         .
  rapist& a abogados. Si no puede pager a un abogado. es posible que cumpla con los requisites pare obtener servicios legates gratuitos de un
  prgrama de servicios legates sin fines de lucre. Puede wit:unbar estos grupos sin fines de fuer° en el sitro web de California Legal Services,
 (www.lawhelpcalifomia.org). en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en contact° con la code o el
  colegio de abogados locales. AVISO:Por by. la code (lone derecho a reclamar las motes y los costos exentos par imponer un gravamen sobre
  atalquier recuperacion de S10.0006 mas de valor recibida mediante on acuerdo o one concesion de arbitrate en on caso de derecho civil. Tiene que
  4   ger el gravamen de la code antes de que la code puede desechar el caso.
 The name and address of the court is:
                                                                                                          (M;vnoto dal Cow).
(Ei jnombro y diroccion de la carte es): Sari Bernardino Justice Center
 247 W 3rd St
    i
 San Bernardino, CA 92415
 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direccion ye!namero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
   :oman Otkupman: 5743 Corsa Ave, Suite 123, Westlake Village, CA 91362;(818)293-5623
 I1,

 DATE:                                                               Clerk, by                                                                        ,Deputy
(4cha)           • MC 07             2021                           (Secretario)                          Nathaniel Johnson                           (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1.
                                   [      as an individual defendant
                                  2.      r
                                        I as the person sued under the fictitious name of (specify):

                                                                               anpower US (nc.;ta Delaware Corporation
                                      3. EZ3 on behalf of (specify):            •L'-v-. •-    • =    •         — -

                                          under E:1 CCP 416.10 (corporation)                =1 CCP 416.60(minor)
                                               =  I CCP 416.20 (defunct corporation)           CCP 416.70(conservatee)
                                                    CCP 416.40 (association or partnership)    CCP 416.90(authorized person)
                                                    other (specify):
                                      4. 71 by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
  Form Adopted fix Mandatory Use
    Juticial Council of_Celifonto
                                                                        SUMMONS                                                 Code of Civil Procedure §§ 412.20,465
                                                                                                                                                WNW.        0.CO.g0Y




  tSUM-100 [Rev. July 1. 20091
                  Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 5 of 28 Page ID #:18
                                                                                                                              SUM-200(A)



L
                                                                                               CASE NUMBER:
    SHORT TITLE:
     Earnell Worthy v. Manpower US,Inc., et al.

                                                          INSTRUCTIONS FOR USE
   + This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
   + If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons:"Additional Parties
     Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

              Plaintiff         pi Defendant r---1 Cross-Complainant            Cross-Defendant

   KYLE(LAST NAME UNKNOWN),an individual, and DOES 1 through 100, inclusive.




                                                                                                                Page      1     of       1
                                                                                                                                     Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California             ADDITIONAL PARTIES ATTACHMENT
SUM-200(8)(Rev. January 1 2007]                     Attachment thrSummons
                                                                  COPY
                Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 6 of 28 Page ID #:19




                                                                    5
                                                                              FIL     ED
                  Roman Otkupman, CSBN 249423                        'tf�fuR IOR COURT O F CALI FOR NII\
                                                                            NTY OF SAN BERNAR
            1    Roman@OLFLA.com                                       SAN BERNARDINO           DINO
                                                                                          DISTRICT
              OTKUPMAN LAW FIR.t'v1, A LAW CORPORATlON
            2 5743 Corsa Ave, Suite 123                                    JUN 2 2 2021
              Westlake Village, CA 91301
            3 Telephone: (818) 293-5623
              Facsimile: (888) 850-1310
            4
                 Attorney for Plaintiff,
       I 1 5 Eamell Worthy
><
<(
           6               SUPERIOR COURT OF THE STATE OF CALIFORNIA
           7                      COUNTY OF SAN BERNARDINO
LL
>-
cc
            8 EARNELL WORTHY, an individual,           CASE NO.
                                                                     CIV SB 2 1 1 O 5 7 O
           19
           10           vs.
                                Plaintiff,             PLAINTIFF'S COMPLAINT FOR
                                                       DAMAGES:

                                                          1. DISCRIMINATION ON THE
         11 MANPOWER US INC., a Delaware                     BASIS OF RACE/COLOR AND
     - '
         12 Corporation, KYLE (LAST NAME
            UNKNOWN), an individual, and DOES 1
                                                             NATIONAL ORIGIN IN
                                                             VIOLATION OF THE FEHA
           13 through 100, inclusive.
                                                          2. HARASSMENT ON THE BASIS
           14                   Defendants.                  OF R.\CEICOLOR AND
                                                             NATIONAL ORIGIN IN
           15                                                VIOLATION OF THE FEHA
           16
                                                          3. RETALIATION IN VIOLATION
           17                                                OF THEFEHA

           18                                             4. FAILURE TO PREVENT
                                                             DISCRIMINATION,
           19                                                HARASSMENT AND
                                                             RETALIATION IN VIOLATION
           20                                                OF THE FEHA
        .21
                                                          5. \VRONGFUL TERMINATION IN
           22                                                VIOLATION OF PUBLIC
                                                             POLICY
           23
           24                                          DEMAND FOR JURY TRIAL

       1   25
                 Ill
           26
                 Ill
           27
                 Ill
           28    Ill
                        Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 7 of 28 Page ID #:20




                       Plaintiff, EARNELL WORTHY,complains and alleges as follows:
                   1
                                                        GENERAL ALLEGATIONS
                   2
                                                (Against Defendant and all DOE Defendants)
                   3           1.      At all times herein mentioned, Plaintiff Earnell Worthy, is and was a resident of City
                   4 ofPerris, State of California.
                   5           2.      At all times herein mentioned, Defendant Manpower US Inc., and Does 1-100

                   6 (hereinafter also referred to as "Defendants"), is and was licensed to do business within the City of
                       Ontario, County of San Bernardino. Defendant employed the Plaintiff at 2095 S. Archibald Ave,
                   7
                       Suite 100, Ontario CA 91761. Plaintiff is informed and believes that said Defendant employed more
                   8
                       than 5 employees within a 50-mile radius of the location where Plaintiff was employed.
                   9           3.      The Individual Defendant, Kyle (last name unknown)is an employee of
                  10 Defendant Manpower US Inc. and was, at all relevant times, the co-worker ofPlaintiff.
                  11           4.      The Plaintiff is ignorant of the true names and capacities, whether individual,

                  12 corporate, or associate, of those defendants fictitiously sued as DOES 1 through 100 inclusive and
                                                                                         is informed and believes that each
                  13 so the Plaintiff sues them by these fictitious names. The Plaintiff
                       of the DOE defendants reside in the State of California and are in some manner responsible for the
                  14
                       conduct alleged herein. Upon discovering the true names and capacities of these fictitiously named
                  15
                       Defendants, the Plaintiff will amend this complaint to show the true names and capacities of these
                  16 fictitiously named defendants.
                  17         5.      Unless otherwise alleged in this complaint, the Plaintiff is informed, and on the basis
                  18 of that information and belief alleges that at all times herein mentioned, each of the remaining
                  19 codefendants, in doing the things hereinafter alleged, were acting within the course, scope, and
                       under the authority of the agency, employment, or representative capacity, with the consent of
                  20
                       her/his codefendants.
                  21
                              6.       Plaintiff began working for Defendant on or about July 7, 2020, as a Forklift
                  22 Operator. While working for Defendant, Plaintiff was earning approximately $15.00 per hour.
                  23 Plaintiffs primary job responsibilities included loading and unloading materials, and moving
                  24 pallet packed materials around the site.
                  25           7.      Throughout his employment with Defendant, Plaintiff was a diligent worker.
                              8.       While working for Defendant, Plaintiff was subjected to a pattern and practice
                  26
                  27
OTKTJPMAN LAW
  FIRM,ALC
                       COMPLAINT
                       _.
                                 FOR DAMAGES                            2
ITORNEYS AT LAW   28
                          Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 8 of 28 Page ID #:21




                          of harassment and discrimination by his co-worker, Kyle (last name unknown)on account of
                     1
                          Plaintiffs race/color. Plaintiff is African American. The harassment and discrimination started
                     2
                          on or about February 22,2021 and continued up until Plaintiffs wrongful termination.
                     3           9.      Defendant Kyle (last name unknown) would harass and discriminate against
                     4 Plaintiff by calling him "Nigger","Nigger, you think you're better than me?" on a regular
                     5 basis.
                     6           10.     The above-identified individual would harass Plaintiff and create a hostile work
                          environment on a regular basis, often using derogatory and offensive language.
                     7
                                 1 1.    On or about February 22, 2021, While Plaintiff was wrapping a pallet Defendant
                     8
                          Kyle (last name unknown)approached him from behind and told him,"You think you're better
                     9 than me nigger?" Plaintiff ignored him and walked away.
                    10        12.    Defendant Kyle (last name unknown)found ways to invade Plaintiffs personal
                    11 space and stood right in front of Plaintiff while he was operating the forklift. Defendant Kyle
                    12 (last name unknown)again told Plaintiff,"You still think you're better than me nigger?"
                                                                                                    comments and
                    13 Plaintiff complained directly to Defendant Kyle (last name unknown)about his
                          asked him to stop, as it made him feel uncomfortable, yet Defendant Kyle (last name unknown)
                    14
                          would not stop.
                    15
                                 13.     Plaintiff verbally complained to his supervisor, Windom (last name unknown)
                    16 about Defendant Kyle's behavior, but nothing was done to remedy the situation and the
                    17 harassment and discrimination against Plaintiff continued.
                    18           14.     On or about February 23, 2021, Plaintiff was approached by Defendant Kyle

                    19 (last name unknown)from behind and was holding a sharp box cutter blade. Defendant Kyle
                         (last name unknown)told Plaintiff,"What? You think I am playing? I will slice your bitch ass
                    20
                          up."
                    21
                                 15.     Plaintiff made it clear to Defendant Kyle (last name unknown)that he just
                    22 wanted to work in peace and that his inappropriate comments and misconduct were unwanted.
                    23        16.   Plaintiff tried to resist and discourage his misconduct. In fact, Plaintiff
                    24 repeatedly told Defendant Kyle things such as,"I am going to talk to the supervisor." In
                    25 response, Defendant Kyle (last name unknown)told Plaintiff,"I am going to handle this
                          myself." Plaintiff feared what he would do. Defendant Kyle continued threatening Plaintiff and
                    26
                         began getting closer to him.
                    27
OTKUPMAN LAW
  FIRM,ALC
                         COMPLAINT FOR DAMAGES                           3
ITORNEIL'S AT LAW   28
                       Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 9 of 28 Page ID #:22




                               17.     On or about February 24, 2021 Defendants wrongfully terminated Plaintiffs
                   1
                       employment for pretextual reasons.
                   2
                               18.     The foregoing and following actions taken towards Plaintiff that are alleged in this
                   3 complaint were carried out by managerial employees and agents of said Defendant acting in a
                   4 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and
                   5 damage the Plaintiff On or about April 23, 2021,Plaintiff exhausted his administrative
                   6 remedies by obtaining a Right to Sue notice from the Department ofFair Employment and Housing.
                       Said notice is attached hereto as Exhibit "A".
                   7
                                                        VENUE AND JURISDICTION
                   8
                               19.     Venue is proper under Code ofCivil Procedure section 395, in that Plaintiffs
                   9 injuries were incurred within this jurisdiction, and the actions that gave rise to Plaintiffs
                  10 complaint arose within this jurisdiction.
                  11                                     FIRST CAUSE OF ACTION

                  12 DISCRIMINATION ON THE BASIS OF RACE/COLOR AND NATIONAL ORIGIN IN
                                  VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
                  13
                                               (California Government Code § 12940(j) et seq.)
                  14
                                                  (Against Defendant and all DOE Defendants)
                  15
                               20. Plaintiff incorporates and realleges by reference all previous paragraphs of this
                  16 Complaint as if fully set forth herein.
                  17       21.     Defendants, and each of them, discriminated against Plaintiff by treating him
                  18 differently, denigrating him, humiliating him because of race/color and national origin.
                  19 Defendants actions were in violation of the FEHA,California Government Code §12940(j).
                              22.      Goverment Code §12940(j) provides that it is unlawful for an employer or
                  20
                       other entity covered by this part to harass an employee on the basis of race/color, national
                  21
                       origin, and/or ancestry.
                  22           23.     At all times Plaintiff was an employee within the meaning of California
                  23 Government Code §12926 and at all times during his employment he performed in a
                  24 competent, satisfactory manner.
                  25          24.      As a direct and proximate result of Defendants' willful, knowing and intentional
                       discrimination against him, Plaintiff has sustained, and continues to sustain, loss of earnings,
                  26
                       the full nature and extent of which are presently unknown to Plaintiff, who therefore, will seek
                  27
OTKUPMAN LAW
  FIRMrAL
                       COMPLAINT FOR DAMAGES                            4
TTORNEYS AT LAW   28
                        Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 10 of 28 Page ID #:23




                        leave of court to amend his complaint at such time as these damages are fully ascertained.
                    1
                                25. As a further direct and proximate result of Defendants' discriminatory conduct
                    2
                        and actions against him in violation of Government Code § 12900 et. seq. as heretofore
                    3 described, Plaintiff has been damaged and deprived of
                                                                            the security, solace and peace of mind
                    4 for which he entered the employment relationship with Defendants, and each of them, thereby
                    5 causing him to suffer emotional and mental distress, anguish, embarrassment and humiliation,
                    6 all to his general damages in an amount according to proof at trial, but in excess of the
                        jurisdictional amount of this court.
                    7
                                26.     Plaintiff further requests attorney fees be awarded to him pursuant to
                    8
                        California Government Code §12965.
                    9           27.     Plaintiff is informed and believes and based thereon alleges that the outrageous
                   10 conduct of Defendants described above was done with malice, fraud and oppression and with
                   11 conscious disregard for his rights and with the intent, design and purpose of injuring him.
                   12 Defendants, through their officers, managing agents and/or its supervisors, authorized,
                   13 condoned and/or ratified the unlawful conduct of all of the other Defendants named in this
                        action. By reason thereof, Plaintiff is entitled to punitive or exemplary damages from all
                   14
                        Defendants in a sum according to proof at trial.
                   15
                                                         SECOND CAUSE OF ACTION
                   16     HARASSMENT ON THE BASIS OF RACE/COLOR AND NATIONAL ORIGIN IN
                   17              VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
                   18                           (California Government Code § 12940(j) et seq.)

                   19                              (Against Defendant and all DOE Defendants)
                                28.     Plaintiff realleges and incorporates by reference all of the allegations contained
                   20
                        in the preceding paragraphs of this Complaint as though fully set forth herein.
                   21
                                29.     Defendants, and each of them, discriminated against Plaintiff by treating him
                   22 differently, denigrating him, humiliating him because ofrace/color and national origin.
                   23 Defendants actions were in violation of the FEHA,California Government Code §12940(j).
                   24           30.     Government Code §12940(j) provides that it is unlawful for an employer or

                   25 other entity covered by this part to harass an employee on the basis of race/color, national
                        origin, and/or ancestry.
                   26
                               31.      At all times Plaintiff was an employee within the meaning of Cal. Govt. Code
                   27
OTKUPMAN LAW
  FIRM,ALC
                        COMPLAINT     DAMAGES
                                _ FOR _
                                                                           5
TTOELNEYS AT LAW   28
                         Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 11 of 28 Page ID #:24




                         §12926 and at all times during his employment he performed in a competent, satisfactory
                     1
                         manner.
                     2
                                 32.     As a direct and proximate result of Defendants' willful, knowing, and intentional
                     3 discrimination and harassment against him,Plaintiff has sustained, and continues to sustain,
                     4 loss of earnings, the full nature and extent of which are presently unknown to Plaintiff, who
                     5 therefore, will seek leave of court to amend his complaint at such time as these damages are
                     6 fully ascertained.
                                 33.     Defendants had actual and constructive knowledge of the conduct described in
                     7
                         Paragraphs above. Defendants failed to comply with their statutory duty to take all reasonable
                     8
                         and necessary steps to eliminate harassment from the workplace and to prevent it from
                     9 occurring in the future.
                    10        34.     As a further direct and proximate result of Defendants' harassment and conduct
                    11 and actions against him in violation of Government Code § 12900, et. seq. as heretofore
                    12 described, Plaintiff has been damaged and deprived of the security, solace and peace of mind
                                    entered the employment relationship with Defendants, and each of them, thereby
                    13 for which he
                         causing him to suffer emotional and mental distress, anguish, embarrassment and humiliation,
                    14
                         all to his general damages in an amount according to proof at trial, but in excess of the
                    15
                         jurisdictional amount of this court.
                    16           35.     Plaintiff further requests attorney fees be awarded to him pursuant to California
                    17 Government Code §12965.
                    18           36.     Plaintiff is informed and believes and based thereon alleges that the outrageous
                                                                                             oppression and with
                    19 conduct of Defendants described above was done with malice, fraud and
                         conscious disregard for his rights and with the intent, design and purpose of injuring him.
                    20
                         Defendant, through its officers, managing agents and/or its supervisors, authorized, condoned
                    21
                         and/or ratified the unlawful conduct of all of the other Defendants named in this action. By
                    22 reason thereof, Plaintiff is entitled to punitive or exemplary damages from all Defendants in a
                    23 sum according to proof at trial. By reason thereof, Plaintiff is entitled to punitive or exemplary
                    24 damages in a sum to be determined at the time of trial.
                    25 ///
                         ///
                    26
                         ///
                    27
-
 OTRUPMAN LAW
   ITRATTAIC
                         COMPLAINT FOR DAMAGES                            6
  ITORNEYS AT LAW   28
                     Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 12 of 28 Page ID #:25




                                                      THIRD CAUSE OF ACTION
                 1
                                               RETALIATION IN VIOLATION OF THE
                 2
                                              FAIR EMPLOYMENT AND HOUSING ACT
                 3                            (California Government Code § 12940 et seq.)
                 4                             (Against Defendant and all DOE Defendants)
                 5           37.     Plaintiff incorporates and re-alleges by reference all previous paragraphs of this

                 6 Complaint as if fully set forth herein.
                             38.     Plaintiff complained directly to his supervisor, Windom (last name unknown)
                 7
                     throughout his employment about this unlawful behavior.
                 8
                             39.     Plaintiff's protected complaints were a motivating reason for Defendants'
                 9 retaliatory conduct.
                10         40.     Defendants' retaliatory conduct was a substantial factor in causing Plaintiff's
                11 harm. As a proximate result of Defendants' wrongful conduct as alleged herein, Plaintiff
                12 sustained damages from the loss of his employment,from loss of past and future earnings and
                         employment benefits, from loss of all other rights and benefits which naturally exist with
                13 other
                     fair employment, but which were denied to him by said Defendants, all in an amount to be
                14
                     proven at the time of trial.
                15
                            41.      As a further proximate result of wrongful conduct by Defendants and the
                16 resulting damages to Plaintiff, Plaintiff sustained emotional distress, all to his damage in an
                17 amount to be proven at the time of trial.
                18          42.      As a proximate result of retaliation alleged, Plaintiff has been generally

                19 and specially damaged in an amount to be proven at trial.
                            43.      Plaintiff requests an award of attorney's fees and costs of suit.
                20
                                                     FOURTH CAUSE OF ACTION
                21
                     FAILURE TO PREVENT DISCRIMINATION,HARASSMENT,AND RETALIATION
                22            IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
                23                            (California Government Code § 12940 et seq.)
                24                           (Against all Defendants and all DOE Defendants)

                25          44.      Plaintiff incorporates and re-alleges by reference all previous paragraphs of this
                     Complaint as if fully set forth herein.
                26
                            45.      Plaintiff was subjected to harassing conduct and discrimination because of his
                27
OTKLIPMAN LAW        COMPLAINT FOR DAMAGES                             7
                       Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 13 of 28 Page ID #:26




                       race/color and national origin. Defendants failed to take reasonable steps to prevent the
                   1
                       harassment, discrimination, and retaliation Plaintiff suffered while working at Defendants.
                   2
                               46.     Plaintiff was and continues to be harmed.
                   3           47.     Defendants'failure to take reasonable steps to prevent the discrimination,
                   4 harassment, and retaliation was a substantial factor in causing Plaintiff's harm.
                   5           48.     As a proximate result of the failure to prevent discrimination, harassment, and

                   6 retaliation, Plaintiff has sustained losses in earnings.
                               49.     As a proximate result of the failure to prevent discrimination, harassment, and
                   7
                       retaliation, Plaintiff has suffered and continues to suffer humiliation, emotional distress, mental
                   8
                       and physical pain and anguish, pain and suffering, loss of sleep, loss of appetite, migraines,
                   9
                       panic attacks, anxiety, depression and shame.
                  10           50.    As a proximate result of the failure to prevent discrimination, harassment, and
                  11 retaliation, Plaintiff has been generally and specially damaged in an amount to be proven at
                  12 trial.
                                                           FIFTH CAUSE OF ACTION
                  13
                                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                  14
                                                 (Against all Defendants and all DOE Defendants)
                  15
                               51.   Plaintiff incorporates and realleges by reference all previous paragraphs of this
                  16 Complaint as if fully set forth herein.
                  17       52. Plaintiff is informed, believes, and based thereon, alleges that said Defendant named
                  18 in this cause of action, and all DOE Defendants, and each ofthem, terminated Plaintiff's
                  19 employment in violation of the Fair Employment & Housing Act,(FEHA),and public policy by
                       terminating Plaintiff on the basis of Plaintiff's race/color and national origin. The conduct described
                  20
                       in the above sentence violates the following statutes that affect society at large:
                  21
                                        a.       under the FEHA,California Government Code §12940, which prohibits
                  22                   employers from terminating and discriminating against their employees in terms,
                  23                   conditions, and privileges of employment because of their race/color and national
                  24                   origin;

                  25                   b.        all other state statutes, regulations, administrative orders, and ordinances
                                       which affect society at large, and which discovery will reveal were violated by said
                  26
                                       Defendants by retaliating and discriminating against Plaintiff.
                  27
OTRINMAN LAW
  POOL AL
                       COMPLAINT FOR DAMAGES                               8
TTORNEYS AT LAW   28
                       Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 14 of 28 Page ID #:27




                               53.     Plaintiff alleges that the Defendant, named in this cause of action, violated
                   1
                       articulated public policies, affecting society at large, by violating the statutes and the California
                   2
                       Constitution, when said Defendant, terminated Plaintiff's employment in violation of public policy
                   3 as such:
                   4                   a.      by acting unlawfully in a manner that affects the California workplace by
                   5                   creating an unstable and unethical workplace by discriminating against and

                   6                   retaliating against Plaintiff and terminating Plaintiff's employment on the basis of
                                       his race/color and national origin under California Government Code 12940, et seq.
                   7
                               54.     Plaintiff was wrongfully terminated. Plaintiff's wrongful termination was
                   8
                       substantially motivated by his race/color and national origin, and his complaints concerning
                   9 race/color and national origin harassment.
                  10        55. Plaintiff has suffered and continues to suffer harm due to the wrongful
                  11 termination and unlawful conduct.
                  12           56.     Plaintiff is informed, believes, and based thereon, alleges that the outrageous

                  13 conduct of said Defendant named in this cause of action, described above, was done with
                       oppression and malice by the Plaintiffs supervisors and managers and were ratified by those
                  14
                       other individuals who were managing agents of said Defendant. These unlawful acts were
                  15
                       further ratified by the Defendant employers and done with a conscious disregard for Plaintiff's
                  16 rights and with the intent, design and purpose of injuring Plaintiff. By reason thereof, Plaintiff
                  17 is entitled to punitive or exemplary damages against said Defendant, for their acts as described
                  18 in this cause of action in a sum to be determined at the time of trial.
                  19           57.     Because the wrongful acts against Plaintiff were carried out, authorized or
                       ratified by said Defendant's directors, officers and/or managing agents, acting with malice,
                  20
                       oppression or fraud, or deliberate, willful and conscious disregard of the probability of causing
                  21
                       injury to Plaintiff, as reflected by the actions as described earlier in this Complaint, Plaintiff
                  22 seeks punitive damages against Defendant in order to deter them from such and similar conduct
                  23 in the future.
                  24           58.     As a proximate result of wrongful termination in the public policy, Plaintiff has

                  25 been generally and specially damaged in an amount to be proven at trial.
                               59.     Wherefore, Plaintiff requests relief as described herein.
                  26
                       ///
                  27
OTKUPMAN LAW
  PIRA PLC
                       COMPLAINT FOR DAMAGES                             9
TTORNEYS AT LAW   28
                       Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 15 of 28 Page ID #:28




                                                              RELIEF REQUESTED
                   1
                       WHEREFORE,Plaintiff prays for the following relief:
                   2
                               1.      For compensatory damages according to proof;
                   3           2.      For such general, special, compensatory, and liquidated damages as may be
                   4 appropriate, including all damages alleged above;
                   5           3.      For emotional distress;

                   6           4.      An award of prejudgment and post-judgment interest;
                               5.      An award providing for payment of costs of suit;
                   7
                               6.      An award of attorneys' fees; and
                   8
                               7.      Such other and further relief as this Court may deem just and proper.
                   9
                  10 Dated: June 21, 2021                         OTKUPMAN LAW FIRM,
                                                                  A Law Corporation
                  11
                  12
                                                                  By:
                  13
                                                                          R man Oticupman
                  14                                                      Attorneys for Plaintiff, Earnell Worthy
                  15
                  16                                   REQUEST FOR JURY TRIAL

                  17           Plaintiff hereby demands a trial of his claims by jury to the extent authorized by law.

                  18 Dated: June 21, 2021                         OTKUPMAN LAW FIRM,
                  19                                              A Law Corporation

                  20
                  21                                              By:
                  22                                                      Roman Oticupman
                                                                          Attorneys for Plaintiff, Earnell Worthy
                  23
                  24
                  25
                  26
                  27
OTKUPMAN LAW
  PI KM7A1:
                       COMPLAINT FOR DAMAGES                            10
170RNEYS AT LAW   28
Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 16 of 28 Page ID #:29




               EXHIBIT A
  Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 17 of 28 Page ID #:30
       STATE OF CALIFORNIA I Business Consumer Services and Housina Agency           GAVIN NEWSOM.GOVERNOR
                                                                                         KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
      (800)884-1684(Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


April 23, 2021

Roman Otkupman
5743 Corsa Avenue
Westlake Village, California 91362

RE:    Notice to Complainant's Attorney
       DFEH Matter Number: 202104-13347523
       Right to Sue: Worthy / Manpower US Inc. et al.

Dear Roman Otkupman:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Dis,crimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
  Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 18 of 28 Page ID #:31
       STATE OF CALIFORNIA18iaineal. Consumer Services and Housina Mar=               GAVIN NEWSOM. GOVERNOR
                                                                                          KEVIN KISH. DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
      2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
      (800)884-1684 (Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


April 23, 2021

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 202104-13347523
       Right to Sue: Worthy / Manpower US Inc. et al.

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH)in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit. A
copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21,
a small employer with 5 -19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer charged with the violation may request that all
parties participate in DFEH's free voluntary mediation service. A request for mediation
must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
If mediation is requested, the employee is prohibited from filing a civil action until
mediation is complete. The employee's statute of limitations to file a civil action,
including for all related claims not arising under section 12945.2, is tolled from DFEH's
receipt of a mediation request under section 12945.21 until mediation is complete. To
request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
  Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 19 of 28 Page ID #:32
       STATE OF CAI IFSBNIAJ P mines,c Consumer Services and Housina Aoencv            GAVIN NEWSOM GOVERNOR
                                                                                           KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800)884-1684 (Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


April 23, 2021

Earnell Worthy


RE:    Notice of Case Closure and Right to Sue
       DFEH Matter Number: 202104-13347523
       Right to Sue: Worthy / Manpower US Inc. et al.

Dear Earnell Worthy:

This letter informs you that the above-referenced complaint filed with the Department of
Fair Employment and Housing (DFEH) has been closed effective April 23, 2021
because an immediate Right to Sue notice was requested.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21, a
small employer with 5 -19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer'oharged with the violation may rdquest that all
parties participate in DFEH's free voluntary mediation service. A request for mediation
must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
action until mediation is complete. The employee's statute of limitations to file a civil
action, including for all related claims not arising under section 12945.2, is tolled from
DFEH's receipt of a mediation request under section 12945.21 until mediation is
complete. To request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC)to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,
 Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 20 of 28 Page ID #:33
      STATE OF CALIFORNIA I Business. Consumer Services and Housing
                                                                    Aaencv         GAVIN NEWSOM GOVERNOR
      DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                          KEVIN KISH, DIRECTOR
      2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
     (800)884-1684 (Voice) 1(800)700-2320(TTY) California's Relay Service
                                                    I                     at 711
      http://wmcdfeh.ca.gov I Email: contact.center@dfeh.ca.gov




Department of Fair Employment and Housing
         Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 21 of 28 Page ID #:34




 1                        COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                BEFORE THE STATE OF CALIFORNIA
 2                      DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                        Under the California Fair Employment and Housing Act
 3
                                 •   (Gov. Code,§ 12900 et seq.)
 4
       In the Matter of the Complaint of
 5      Earnell Worthy                                                   DFEH No. 202104-13347523

 6                                    Complainant,
      VS.
 7

 8      Manpower US Inc.

 9
        Kyle Unknown
10

11                                    Respondents

12

13
       1. Respondent Manpower US Inc. is an employer Manpower US Inc. subject to suit under
14     the California Fair Employment and Housing Act(FEHA)(Gov. Code,§ 12900 et seq.).

15 2.Complainant is naming Kyle Unknown individual as Co-Respondent(s).

16 3. Complainant Earnell Worthy, resides in the City of, State of.

17,
   4. Complainant alleges that on or about February 24, 2021, respondent took the
18 following adverse actions:

19 Complainant was harassed because of complainant's race, national origin (includes
   language restrictions), color.
20

21    Complainant was discriminated against because of complainant's race, national origin
      (includes language restrictions), color and as a result of the discrimination was terminated.
22
   Complainant experienced retaliation because complainant reported or resisted any form
23 of discrimination or harassment and as a result was terminated.

24
   Additional Complaint Details: Plaintiff began working for Defendant on or about July 7,
25 2020, as a Forklift Operator. While working for Defendant, Plaintiff was earning
   approximately $15.00 per hour. Plaintiffs primary job responsibilities included loading and
26

27                                                   -1-
                                    Complaint — DFEH No. 202104-13347523
28
      Date Filed: April 23, 2021
        Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 22 of 28 Page ID #:35



 1    unloading materials, and moving pallet packed materials around the site. Throughout his
      employment with Defendant, Plaintiff was a diligent worker. While working for Defendant,
 2    Plaintiff was subjected to a pattern and practice of harassment and discrimination by his co-
      worker, Kyle (last name unknown)on account of Plaintiffs race/color. Plaintiff is African
 3    American. The harassment and discrimination started on or about February 22, 2021 and
     continued up until Plaintiffs wrongful termination. Defendant Kyle (last name unknown)
 4    would harass and discriminate against Plaintiff by calling him "Nigger", "Nigger, you think
      you're better than me?" on a regular basis. The above-identified individual would harass
 5   Plaintiff and create a hostile work environment on a regular basis, often using derogatory
     and offensive language. On or about February 22, 2021, While Plaintiff was wrapping a
 6
      pallet Defendant Kyle (last name unknown) approached him from behind and told him,"You
 7   think you're better than me nigger?" Plaintiff ignored him and walked away. Defendant Kyle
     (last name unknown)found ways to invade Plaintiffs personal space and stood right in front
 8   of Plaintiff while he was operating the forklift. Defendant Kyle (last name unknown) again
     told Plaintiff, "You still think you're better than me nigger?" Plaintiff complained directly to
 9    Defendant Kyle (last name unknown)about his comments and asked him to stop, as it made
      him feel uncomfortable, yet Defendant Kyle (last name unknown) would not stop. Plaintiff
10   verbally complained to his supervisor, Windom (last name unknown) about Defendant Kyle's
      behavior, but nothing was done to remedy the situation and the harassment and
11   discrimination against Plaintiff continued. On or about February 23, 2021, Plaintiff was
     approached by Defendant Kyle (last name unknown)from behind and was holding a sharp
12    box cutter blade. Defendant Kyle (last name unknown)told Plaintiff, "What? You think I am
      playing? I will slice your bitch ass up." Plaintiff made it clear to Defendant Kyle (last name
13    unknown)that he just wanted to work in peace and that his inappropriate comments and
      misconduct were unwanted. Plaintiff tried to resist and discourage his misconduct. In fact,
14   Plaintiff repeatedly told Defendant Kyle things such as, "I am going to talk to the supervisor."
      In response, Defendant Kyle (last name unknown)told Plaintiff, "I am going to handle this
15
      myself." Plaintiff feared what he would do. Defendant Kyle continued threatening Plaintiff
16   and began getting closer to him. On or about February 24, 2021 Defendants wrongfully
     terminated Plaintiffs employment for pretextual reasons.
17

18

19

20

21

22

23

24

25

26

27                                                  -2-
                                   Complaint — DFEH No. 202104-13347523
28
     Date Filed: April 23, 2021
                     Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 23 of 28 Page ID #:36



               I    VERIFICATION
              2 I, Roman Otkupman, am the Attorney in the above-entitled complaint. I have read
                the foregoing complaint and know the contents thereof. The matters alleged are
              3
                based on information alid belief, which I believe to be true.
              4
                On April 23, 2021, I declare under penalty of perjury under the laws of the State of
              5 California that the foregoing is true and correct.
              6                                                                   Westlake Village, CA
              7
              8
              9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
           20
           21
           22
           23
           24
           25
           26
           27                                               -3-
                                           Complaint — DFEH No. 202104-13347523
           28 Date Filed: April 23, 2021
........ .....+ f                                                                      •......... •.- ....
            Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 24 of 28 Page ID #:37
                                                                                                                                                            CM-010
 ATTORlyEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number. and address):                                                         R COURT USE ONLY
— Roman Otkupman, Esq. Bar No. 249423
  OLkupman Law Firm, ALC
  5743 Corsa Ave, Suite 123
  Westlake Village, CA 91362                                                                                                      F ILED
       TELEPHONE NO.: 818)293-5623                           FAX NO.: (888) 850-1310                                  SUPERIOR COURT OF CALIFORNIA
 ATTORNEY FOR(Name): Plaintiff Earnell Worthy                                                                          COUNTY OF SAN BERNARDINO
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Bernardino
                                                                                                                        SAN BERNARDINO DISTRICT
     STREET ADDRESS: 247 W 3rd St
       1.
     MAILING ADDRESS:
    CITY AND ZIP CODE: San Bernardino, CA 92415
    1 BRANCH NAME: San Bernardino Justice Center
                                                                                                                                JUN 22 2021

  CASE
   ,   NAME:                                                                                  BY
 Otrnell Worthy v. Manpower US, Inc., et al.                                                       NATHA        J6I-INSON, IX,PUTY
                                                                                             CASE NUMBER:
   'CIVIL CASE COVER SHEET                           Complex Case Designation
El    Unlimited
     (Amount
                   LIJ Limited
                         (Amount                       Counter17     ri Joinder
                                                                                                                      CIV SB 2 1 8 5 7 0
                                                                                             JUDGE:
     demanded             demanded is           Filed with first appearance by defendant
     exceeds $25,000)     $25,000 or less)          (Cal. Rules of Court, rule 3.402)         DEPT:
                             Items 1-6 below must be completed (see instructions on page 2).
1 Check one box below for the case type that best describes this case:
   Auto Tort                                  Contract                                Provisionally Complex Civil Litigation
      El Auto (22)                                        [= Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
         Uninsured motorist(46)                           Ei Rule 3.740 collections (09)             Antitrust/Trade regulation (03)
       ther PI/PD/WD (Personal Injury/Property             E] Other collections (09)                             Construction defect(10)
       amage/Wrongful Death) Tort                          CJ      Insurance coverage (18)                       Mass tort(40)
            Asbestos (04)                                                                                        Securities litigation (28)
                                                          ED Other contract(37)
      El Product liability (24)                           Real Property                                          Environmental/Toxic tort (30)
      El Medical malpractice (45)                          El   Eminent domain/Inverse                           Insurance coverage claims arising from the
      1-1 Other PI/PD/WD (23)                                   condemnation (14)                                above listed provisionally complex case
                                                                                                                 types (41)
      tNon-PI/PD/WD (Other) Tort                          = Wrongful eviction (33)
      El Business tort/unfair business practice (07) = Other real property (26)                           Enforcement of Judgment
      El Civil rights (08)                           Unlawful Detainer                                    El Enforcement ofjudgment(20)
      =
      1  Defamation (13)                             = Commercial (31)                                    Miscellaneous Civil Complaint
      ED Fraud (16) -                                = Residential (32)                                  El RICO (27)
     = Intellectual property (19)                          ED Drugs (38)                                 = Other complaint (not specified above)(42)
     = Professional negligence (25)                        Judicial Review                                Miscellaneous Civil Petition
                                                           IT]    Asset forfeiture (05)
                                                                                                          ri Partnership and corporate governance(21)
      Eir loyment
     = Other non-PI/PD/WD tort(35)

            Wrongful termination (36)
                                                           =Petition re: arbitration award (11)
                                                          = Writ of mandate (02)
                                                                                                         El Other petition (not specified above)(4)

      ri Other employment(15)                              ri Otherjudicial review (39)
2. This case I I is          1- 1/ I is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
  I factors requiring exceptional judicial management:
    a. El Large number of separately represented parties          d. El Large number of witnesses
    b.El Extensive motion practice raising difficult or novel e. El Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
       . ri  Substantial amount of documentary evidence           f. El Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply):         a.71
                                                       monetary b.El nonmonetary; declaratory or injunctive relief                               c. M punitive
4.    Number of causes of action (specify): Five (5)
5.    This case =1 is       =I is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
      te: June 21, 2021
      man Otkupman
                      (TYPE OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                        NOTICE
 .•I Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
  I  in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
:If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
  i other parties to the action or proceeding.
 '• Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
  I                                                                                                                                                      Page 1 of 2
Farm Adopted for Mandatory Use                         CIVIL CASE COVER SHEET                            Cal. Rules of Court. rules 2.30. 3.220. 3.400-3.403.  3.740;
 !Judicial Council of California                                                                                 Cal. Slandards.of_ludicial Adrninisoalion...std..3.10
   -M-010(KaTir-Jillin72007J                                                                                                                   www.courtinfo.ca.gou
                 Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 25 of 28 Page ID #:38
                                                                                                                                      CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 TO Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE    TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto(22)—Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                           Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist(46)(if the                            Contract (not unlawful detainer           Construction Defect(10)
         case involves an uninsured                               or wrongful eviction)                 Claims Involving Mass Tort(40)
         motorist claim subject to                       Contract/Warranty Breach—Seller                Securities Litigation (28)
         arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort(30)
         instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                      (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of ContractNVarranty                   case type listed above)(41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos(04)                                        book accounts)(09)                             Enforcement of Judgment(20)
         Asbestos Property Damage                        Collection Case—Seller Plaintiff                    Abstract of Judgment(Out of
         Asbestos Personal Injury/                       Other Promissory Note/Collections                        County)
              Wrongful Death                                 Case                                            Confession of Judgment (non-
    Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
         toxic/environmental)(24)                        complex)(18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
         Medical Malpractice—                            Other Coverage                                        (not unpaid taxes)
               Physicians & Surgeons                Other Contract(37)                                       Petition/Certification of Entry of
         Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                     Case
    Other PUPD/WD (23)
         Premises Liability (e.g., slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
              and fall)                                 Condemnation (14)                               RICO (27)
         Intentional Bodily lnjury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above)(42)
              (e.g., assault, vandalism)            Other Real Property (e.g., quiet title)(26)
         Intentional Infliction of                                                                           Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
              Emotional Distress                         Mortgage Foreclosure
         Negligent Infliction of                                                                                  harassment)
                                                        Quiet Title
               Emotional Distress                                                                            Mechanics Lien
                                                        Other Real Property (not eminent
         Other PUPD/WD                                                                                       Other Commercial Complaint
                                                        domain, landlord/tenant, or
                                                        foreclosure)                                              Case (non-tort/non-complex)
Non-Pl/PD/WD (Other) Tort
                                                                                                             Other Civil Complaint
    Business Tort/Unfair Business               Unlawful Detainer
                                                                                                                (non-tort/non-complex)
        Practice (07)                               Commercial (31)
                                                                                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
        false arrest)(not civil                     Drugs (38)(if the case involves illegal                  Governance(21)
         harassment)(08)                                drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above)(43)
         (13)                                   Judicial Review                                              Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
        Legal Malpractice                               Writ—Administrative Mandamus                         Election Contest
        Other Professional Malpractice                  Writ—Mandamus on Limited Court                       Petition for Name Change
           (not medical or legal)                           Case Matter                                      Petition for Relief From Late
     Other Non-PI/PD/WD Tort(35)                        Writ—Other Limited Court Case                             Claim
Employment                                                  Review                                           Other Civil Petition
    Wrongful Termination (36)                       Other Judicial Review (39)
    Other Employment(15)                                Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                            Commissi ner Appeals
CM-010[Rev. July 1, 2007]                                                                                                              Page 2 of 2
                                                    CIVIL CASE COVER SHEET
            Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 26 of 28 Page ID #:39

                 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO


 Earnell Worthy                                                    CASE NO.:CIV         SB 2 1 1 8 5 7 8
                        VS.                                        CERTIFICATE OF ASSIGNMENT

 Minpower US Inc.

A avil action or proceeding presented for filing must be accompanied by this Certificate. If the ground is the
res dence of a party, name and residence shall be stated.

The undersigned declares that the above-entitled matter is filed for proceedings in the
SAN BERNARDINO                District of the Superior Court under Rule 404 of this court for the
checked reason:
   [     'General                LI Collection

            Nature of Action               Ground
        1. Adoption                       Petitioner resides within the district
       2. Conservator                     Petitioner or conservatee resides within the district.
       3. Contract                        Performance in the district is expressly provided for.
       4. Equity                          The cause of action arose within the district.
       5. Eminent Domain                  The property is located within the district.
       6. Family Law                      Plaintiff, defendant, petitioner or respondent resides within the district.
       7. Guardianship                    Petitioner or ward resides within the district or has property within the district.
       8. Harassment                      Plaintiff, defendant, petitioner or respondent resides within the district.
       9. Mandate                         The defendant functions wholly within the district.
       10. Name Change                    The petitioner resides within the district.
       1 1. Personal Injury               The injury occurred within the district.
       12. Personal Property              The property is located within the district.
       13. Probate                        Decedent resided or resides within the district or had property within the
                                          district.
   14. Prohibition                        The defendant functions wholly within the district.
   15. Review                             The defendant functions wholly within the district.
   16. Title to Real Property             The property is located within the district.
0 17. Transferred Action                  The lower court is located within the district.
LI 18. Unlawful Detainer                  The property is located within the district.
LI 19. Domestic Violence                  The petitioner, defendant, plaintiff or respondent resides within the district.
   20. Other Wrongful Termination
   21. THIS FILING WOULD                 NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
Tt, e address of the accident, performance, party, detention, place of business, or other factor which qualifies
t s case for filing in the above-designed district is:
  Defendant - Manpower US Inc.                                                    2095 S. Archibald Ave, Suite 100
  NAME — INDICATE TITLE OR OTHER QUALIFYING FACTOR                                ADDRESS
  Ontario                                                          CA                                    91761
  CITY                                                            STATE                                 ZIP CODE

 I eclare, under penalty of perjury, that the foregoing is true and correct and that this declaration was executed
so June 21, 2021                 .      at Westlake Village                                             , California




                                                                                  Signature of Attorney/Party



                                           CERTIFICATE OF ASSIGNMENT
13-16503-360, Rev 06-2014
    Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 27 of 28 Page ID #:40

                                       SUPERIOR COURT OF CALIFORNIA,
                                                                                                   Lgo(k0
                                        COUNTY OF SAN BERNARDINO
                                            San Bernardino District
                                               247 West 3rd St
                                           San Bernardino CA 92415
                                               www.sb-courtorg
                                                909-708-8678

                                          Worthy -v- Manpower US Inc. et al
                                                                                              Case Number
  NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                              CIVSB2118578
 Otkupman Law Firm
 5743 Corsa AVE
 STE 123
 Westlake Village CA 91362

 This case has been assigned to: Wilfred J Schneider, Jr. in Department S32 - SBJC for all purposes.

 Notice is hereby given that the above-entitled case has been set for Trial Setting Conference on:

                         Hearing Date: 01/03/2022 at 9:00 AM in Department S32 - SBJC

 The Trial Setting Conference will be held in chambers without the appearance of the parties — except for good
 cause shown. (see Emergency Local Rule 411.1).

 Parties shall file and serve no later than 15 days prior to the trial setting conference the mandatory Initial Trial
 Setting Conference Statement form (local form #13-09001-360) included with this notice. Prior to the date of
 the initial trial setting conference, the court may entertain a written stipulation by all appearing parties to
 continue the initial trial setting conference if filed at least 30 days prior to the conference.

 Date: 7/7/2021                                                 Nancy CS Eberhardt, Court Executive Officer


                                                                By:
                                                                      Nate Johg       ieputy Clerk



                                            CERTIFICATE OF SER

I am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. I am
not a party to this action and on the date and place shown below, I served a copy of the above-listed notice by:
O Enclosed in a sealed envelope mailed to the interested party addressed above for collection and mailing
     this date, following standard Court practices.
• Enclosed in a sealed envelope, first class postage prepaid in the U.S. mail at the location shown above,
     mailed to the interested party and addressed as shown above or as shown on the attached listing.
0 A copy of this notice was given to the filing party at the counter.
O A copy of this notice was placed in the bin located at this office and identified as the location for the above
     law firm's collection of file-stamped documents.
Date of Mailing: 7/7/2021

 I declare under penalty of perjury that the forgoing is true and correct. Executed on 7/7/2&1 at San
 Bernardino, CA.

                                                                By:
                                                                      Nate Jo         Deputy Clerk
             Case 2:21-cv-06611 Document 1-2 Filed 08/16/21 Page 28 of 28 Page ID #:41


     NAME AND ADDRESS OF ATTORNEY OR PARTY WTHOUT ATTORNEY                    STATE BAR NUMBER                       Reserved for Clerk's File Stamp




     TELEPHONE NO.:
     E-MAIL ADDRESS:                                     TRIAL SETTING CONFERENCE DATE:
     ATTORNEY FOR(Name):                                 UNLIMITED CASE:
     FAD( NO.(Optional):                                 LIMITED CASE:

      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
     COURTHOUSE ADDRESS:

     PLAINTIFF:

     DEFENDANT:

                                                                                                            CASE NUMBER:
                  INITIAL TRIAL SETTING CONFERENCE STATEMENT
 INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
 m ust be filed and served at least 15 days prior to the trial setting conference date.

 1.     Party or parties (answer one):
            a. 0 This statement is submitted by party (name):
            b. LI This statement is submitted jointly by parties (names):

 2. Service of Complaint on all parties has                  D   has not 0 been completed.

 3. Service of Cross-Complaint on all parties has 0 has not 0 been completed.

 4.     Description of case in Complaint:

 5.     Description of case in Cross-Complaint:


 6.     Has all discovery been completed: Yes 0                   No 0 Date discovery anticipated to be completed:

 7. Do you agree to Mediation? Yes 0                         No 0 Please check type agreed to: Private:         Court-sponsored:

 8.: Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        O A motion to 0 consolidate                 0 Trial dates requested: Yes 0 No 0 Available dates:
        Time estimate:

        Other issues:
        CD The following additional matters are requested to be considered by the Court:
 10. Meet and Confer:
     O The parties represent that they have met and conferred on all subjects required by California Rules of Court, Rule 3.724.

      •The parties have entered into the following stipulation(s):

        Total number of pages attached (if any):
 1
        I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
        resolution, as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these
        issues at the time of the Initial Trial Setting Conference, including the written authority of the party where required.
        Date:


             (TYPE OR PRINT NAME)                                                         (SIGNATURE OF PARTY OR ATTORNEY



             (TYPE OR PRINT NAME)                                                         (SIGNATURE OF PARTY OR ATTORNEY



Fafrrn # 13-09001-360                         INITIAL TRIAL SETTING CONFERENCE STATEMENT
M ndatory Form


 1
